Citation Nr: 9935153	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-10 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether or not the September 1969 Regional Office (RO) 
rating determination that granted noncompensable service 
connection for injury of the left cheek contained clear and 
unmistakable error (CUE).

2.  Whether or not the September 1969 Regional Office (RO) 
rating determination that granted noncompensable service 
connection for injury of the left posterior neck contained 
clear and unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to December 12, 
1968, including service in Vietnam and award of the Purple 
Heart.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Albuquerque, New Mexico, which denied the 
veteran's claim that the September 16, 1969 RO rating 
decision contained clear and unmistakable error (CUE) in 
granting noncompensable evaluations for service connected 
injuries of the veteran's left cheek and left posterior neck.

The Board notes that the veteran in a VA Form 9 received by 
the RO in July 1998 requested a hearing before a member of 
the Board at the RO.  During the veteran's personal hearing 
in October 1998 at the RO, it was indicated by his 
representative that the veteran did not desire a personal 
hearing before a member of the Board, which he also indicated 
in a VA Form 9 that the RO received in November 1998.  The 
Board, therefore concludes that the veteran withdrew his 
request for a hearing before a member of the Board.


FINDINGS OF FACT

1.  Service medical records document a through and through 
gunshot wound to the veteran's posterior neck and left cheek.


2. In a September 1969 rating decision, the RO assigned 
noncompensable evaluations for injuries to the veteran's 
posterior neck and left cheek, effective December 13, 1968.  
The veteran did not appeal this decision.


CONCLUSION OF LAW

The September 1969 RO rating decision contained CUE. 
38 C.F.R§ 3.105(a)(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a decision that the September 16, 1996 
RO rating decision contained CUE.  In the interest of 
clarity, the Board will briefly describe the factual 
background of this case, review the applicable law and 
regulations, and then proceed to analyze the claim and render 
a decision.

Factual Background

The veteran's service medical records include a May 1968 
clinical summary indicating he was admitted for a through and 
through fragment wound of the left cheek and posterior neck. 
The accompanying clinical record indicates there was no 
artery or nerve involvement and debridement of the wounds was 
accomplished.

The veteran's December 1968 separation examination indicates 
"healed scars...left cheek, face and neck".  In the 
accompanying report of medical history the veteran did not 
report and the examiner did not note any abnormalities 
regarding the veteran's neck or face.

On January 15, 1969 the RO received an application from the 
veteran for VA compensation benefits.  

The veteran presented for a VA examination in August 1969.  
The examiner noted, "There is a small scar in the skin over 
the angle of the left mandible and a small scar in the back 
of the left side of the neck which represent the path of a 
rifle bullet...no evidence of trauma or disease seen."    
Additional notations indicate a scar on the left cheek, more 
or less round scar sized 1 and 1/2  centimeters, visible as 
more red compared to surrounding areas, but not adherent, 
tender and slightly disfiguring.  As to the veteran's neck, 
the examiner's notations indicate a scar sized 3 centimeters 
by 1/2 centimeter, covered mostly by hair, but not adherent, 
tender or disfiguring.  The veteran was diagnosed with healed 
scars of cheek and neck.

The RO, in the September 1969 rating decision, granted 
noncompensable service connection for scars of the left cheek 
(slightly disfiguring) and left posterior neck, under 
38 C.F.R. § 4.118; Diagnostic Code 7800, effective December 
13, 1968.  Documentation in the possession of the RO at the 
time of this rating decision included the veteran's service 
medical records and 1969 VA examination.  The veteran did not 
appeal this decision.

In February 1998 the veteran, through his representative, 
filed a claim asserting that the September 1969 rating 
decision contained CUE.  The basis for the veteran's 
assertion was that the RO should have evaluated both the face 
and neck wounds as moderately disabling. The veteran asserted 
that such a rating was justified because of his 
hospitalization, permanent scarring, debridement and through 
and through nature of the wounds.

Applicable Law and Regulations

CUE

The veteran failed to perfect an appeal of the 1969 rating 
decision.  Therefore, the 1969 rating decision became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).  Such final decisions may, however, 
be reversed or amended where evidence establishes that CUE 
existed.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") has propounded a three-
pronged test to determine whether clear and unmistakable 
error is present in a prior determination: (1) "[E]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown,
 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) en banc).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts:  It is not mere misinterpretation 
of facts."  Oppenheimer v.Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial,...must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It 
must always be remembered that CUE is a very specific and 
rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

In order to determine whether the 1969 rating decision 
contained CUE , a review of the law and evidence which was 
before the rating board "at that time" must be undertaken.  
38 C.F.R. § 3.104(a) (1999).  "A determination that there was 
'clear and unmistakable error' must be based on the record 
that existed at the time of the prior...decision."  Russell, 
supra at 314.  In other words, the Board cannot apply the 
benefit of hindsight to its evaluation of the rating board's 
actions in 1969 in determining whether CUE existed.

The schedular rating criteria

In September 1969, the VA Schedule for Rating Disabilities 
provided in part:

As to the residuals of wounds not chiefly characterized by 
amputation, ankylosis, or limitation of motion, the most 
obvious feature of the disability and the starting point for 
physical examination is the superficial scar.  An accurate 
and full description of the scar must be furnished by the 
medical examiner, so that the disability from it may be 
intelligently visualized and evaluated.  Its location, 
length, width and depth will be described; whether it is 
painful, inflamed or keloid; adherent or nonadherent; whether 
it involves or distorts neighboring orifices; whether it is 
exerting traction or limiting normal motion of the parts 
involved; whether there is bone or muscle loss, or muscle 
hernia, and if so, to what extent and how productive of 
interference with normal functions; whether there is 
associated lesion of a peripheral nerve.  38 C.F.R. § 4.48 
(1969).

A description of the residuals of such a wound in terms of 
one or more superficial scars does not, however, evidence the 
application of medical knowledge and observation to the 
extent required.  The whole track of the missile should be 
envisaged in its passage through skin, muscle, and fasciola 
planes, and also any bone or nerve involvements either 
evidenced as disability or as inevitably resulting from the 
course of the missile.  The military records made at the time 
of the original injury should be consulted and considered in 
evaluating the final picture.  Particular attention should be 
given to tracing the complaints of claimants to their 
physical basis.  38 C.F.R. § 4.49 (1969).

Disability from injuries of muscles presents a special 
problem.  Shrapnel and shell fragments and high velocity 
bullets may inflict massive damage upon the muscles with 
permanent residuals.  The principal symptoms of disability 
from muscle injuries are weakness, undue fatigue-pain, and 
uncertainty of incoordination of movement.  38 C.F.R. § 4.50 
(1969).

Muscle Group XIII includes the lateral and posterior muscles 
of the neck. Suboccipital; lateral vertebral and anterior 
vertebral muscles.  A 30 percent rating is applicable to a 
severe disability, 20 percent to a moderately severe 
disability, 10 percent to a moderate disability and 0 percent 
rating to a slight disability.
38 C.F.R. § 4.72; Diagnostic Code 5323 (1969).

Regarding an injury to the facial muscles, injury to the 
cranial nerves a 10 percent rating is assigned for injury to 
the cranial nerves if shown to be interfering to any extent 
with mastication.  38 C.F.R. § 4.72; Diagnostic Code 5325 
(1969).

A slight disability of muscles is defined as a simple wound 
of muscle without debridement, infection or effects of 
laceration.  Service department record of slight severity or 
relatively brief treatment and return to duty.  Healing with 
good functional results.  No consistent complaint of cardinal 
symptoms of muscle injury or painful residuals.  Objective 
findings include minimum scar, slight if any evidence of 
facial defect or atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.
38 C.F.R. § 4.56(a) (1969).

A moderate disability of muscles is defined as through and 
through or deep penetrating wounds of relatively short track 
by single bullet or small shell or shrapnel fragment are to 
be considered of at lest moderate degree.  Absence of 
explosive effect of high velocity missile and residuals of 
debridement or of prolonged infection.  Service department 
record of hospitalization in service for treatment.  Records 
of consistent complaint from first examination forward of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue pain after moderate use, 
affecting the particular functions controlled by injured 
muscles.  Objective findings must include entrance and if 
present exit scars linear to relatively small and so situated 
as to indicate relatively short track of missile through 
muscle tissue; signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and definite 
weakness or fatigue in comparative tests.
38 C.F.R. § 4.56(b)(1969).

Scars and disfigurement to the head, face or neck justify a 
50 percent rating if complete or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement is shown, a 30 percent rating for 
severe scars especially if producing a marked and sightly 
deformity of eyelids, lips or auricles, 10 percent rating if 
moderately disfiguring and a noncompensable rating if slight 
disfigurement is shown.  38 C.F.R. § 4.118; Diagnostic Code 
7800 (1969).

Analysis

The Board will consider both issues on appeal in the same 
analysis and discussion since the evidence as presented by 
the veteran regard  two related gunshot wounds, one to his 
posterior neck and the other to the left cheek of his face.

Initially the Board notes that the veteran's service medical 
records, which were available to the RO in 1969, document a 
"through and through fragment wound of the left cheek and 
posterior neck.".  The 1969 VA examination which the RO also 
possessed in 1969 diagnosed the veteran with healed scars of 
the cheek and neck, "...which represent the path of a rifle 
bullet...".  See Russell.

The VA rating criteria applicable in 1969 provided, "A 
moderate disability of muscles is defined as through and 
through or deep penetrating wounds of relatively short track 
by single bullet or small shell or shrapnel fragment are to 
be considered of at least moderate degree."  38 C.F.R. 
§ 4.56(b).

Noting that one of the steps in the CUE analysis under Damrel 
v. Brown, 6 Vet. App. 242 (1994) is the incorrect application 
of statutory or regulatory provisions by the RO in effect in 
1969, the Board, having carefully reviewed the evidence of 
record, concludes that the September 1969 RO rating decision 
contained CUE as to the noncompensable evaluations of the 
veteran's cheek and neck wounds.  See Myler v. Derwinski, 1 
Vet. App. 571 (1991).

In Myler the Court ruled that a through and through gunshot 
wound warrants a rating of at least a moderate disability.  
The Court ruled further, that the failure to award such a 
rating constitutes clear and unmistakable error.  Myler, 
1 Vet. App. at 574.  See also Beyrle v. Brown, 9 Vet. App. 
377, 384 (1996). 

The Board therefore concludes that the RO in 1969 should have 
assigned 10 percent ratings for both the veteran's posterior 
neck and cheek wounds as moderately disabling wounds.  
38 C.F.R. § 4.50, 4.72; Diagnostic Codes 5323 and 5325.  The 
failure to do so constituted CUE.  See Myler and Beyrle.


ORDER

The September 1969 RO rating decision that granted 
noncompensable service connection for disability of the left 
cheek contained CUE; a 10 percent rating under 
38 C.F.R. § 4.72; Diagnostic Code 5325 (1969) is assigned, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

The September 1969 RO rating decision that granted 
noncompensable service connection for disability of the left 
posterior neck contained CUE; a 10 percent rating under 
38 C.F.R. § 4.72; Diagnostic Code 5323 (1969) is assigned, 
subject to controlling regulations applicable to the payment 
of monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

